Hines, J.
I dissent from the startling proposition announced by the majority of the court in the second and fourth headnotes and in the corresponding portions of the opinion. The principle thus announced is this: “A county may levy more than 100 per cent, of the State tax, without the recommendation of a grand jury, for the payment of accumulated debts, ‘when debts have accumulated against the county, so that one hundred per cent, on the State tax, or the amount specially allowed by local law, can not pay the current expenses of the county and the debt in one year.' ” From this it follows as a necessary consequence that there is no limit to the amount of tax which a county may levy to pay accumulated debts of the county; and the members of the court who announced the above principle frankly admitted that this consequence followed from their ruling. It must be conceded, and can not be successfully denied, that the proper county authorities *40can not levy any tax unless such levy is expressly or by necessary implication authorized by the constitution or some statute of this State. The majority find authority for their ruling in section 507 of the Civil Code of 1910. The conclusion of the majority is erroneous, for two reasons. One is, that, if the question were now an open one, they misconceive and misconstrue this section. The other is, that this court, by its previous decisions rendered by full benches, has construed this section and held directly to the contrary of the holding of the majority in this case. That section does not expressly authorize the levy of any tax; but by necessary implication it provides for the levy of a tax when debts have accumulated to such an extent that one hundred per cent, on the State tax will not pay the current expenses and the debt in any one year, in which event such debt shall be paid off as rapidly as possible, and at least twenty-five per cent, thereof every year. The authority to levy a tax being thus necessarily implied by this section, for what amount can such tax be levied? Is there any limit to the amount of tax that can be levied thereunder? This section refers to “one hundred per cent, on the State tax.” This necessarily means that a tax of one hundred per cent, on the State tax is impliedly authorized by this section, and can be levied for that amount when debts have accumulated, for the dual purpose of paying current expenses and accumulated debts. -So we have held, as will be hereinafter shown, that this section authorizes a tax not exceeding one hundred per cent, of the State tax. But it is said that this section provides that, if one hundred per cent, of the State tax will not pay accumulated debts and current expenses, the debts must be paid off as rapidly as possible, and in any event to an amount equal to twenty-five per cent, thereof annually; and it is urged that this section can not be construed to only confer authority for the levy of a tax of one hundred per cent, on the State tax, as twenty-five per cent, of the accumulated debts may exceed the funds which could be raised from the levy of such tax. This part of the section makes no reference to the levy of a tax, but only provides the method of the expenditure of the funds arising from the tax designated in this section. Evidently the codifiers who put this provision into the Code of 1861, which has appeared in totidem verbis in each succeeding Code, never contemplated that the situation would ever occur when fifty per cent. *41of the State tax, under section 508, and one hundred per cent, of the tax under section 507, would not be sufficient to pay the expenses incurred for county purposes and twenty-five per cent, of accumulated debts. They never dreamed that the funds arising from the levy of these two taxes would not be sufficient in any one year to pay the expenses incurred for county purposes, and twenty-five'per pent, of the accumulated debts. In fact and in effect this section provides for the levy of a tax of one hundred per cent, on the State tax each year for four years to pay accumulated debts, and thus authorizes during four years the levy of taxes amounting to four hundred per cent, of the State taxes, the levy in any given year not to exceed one hundred per cent, of the State tax. In these circumstances it never entered into the minds of the codifiers that the time would ever arise when a tax of one hundred per cent, of the State tax, levied annually for four years and amounting in the aggregate to four hundred per cent, of the State tax, would not be sufficient to pay accumulated debts. If such an exigency ever arises, it is one for which the legislature has not provided. At most it is a legislative casus omissus. So I am of the opinion that the proper construction of section 507 is that a tax to pay accumulated debts can not exceed one hundred per cent, of the State tax; and that this court was correct in heretofore putting this construction upon this section.
The determination of the question of the amount for which a tax under section 507 could be levied came before this court in Wright v. Southern Ry. Co., 146 Ga. 581 (5); and this ruling was made upon the question: “County authorities may legally levy a tax not exceeding 100 per cent, of the State tax, to pay accumulated debts and current expenses of the county, without any reference to a recommendation of the grand jury. Civil Code (1910), § 507.” Here the ruling is in direct conflict with the principle announced in the fourth headnote of the present decision; but said case was not by a full bench, the then Chief Justice of this court being absent when it was decided. The question came before this court again in Blalock v. Adams, 154 Ga. 326 (114 S. E. 345), and the court made this ruling: “The proper county authorities can legally levy a tax not exceeding 100 per cent, of the State tax, to pay accumulated debts and current expenses.” This decision was by a full bench of six Justices, including the *42Associate Justices who now join in the ruling from which I dissent. The present Chief Justice was not then a member of the court. The ruling in that ease was based upon the decision in Wright v. Southern Ry. Co., supra. This question again came before this court in Southwestern Railroad Co. v. Wright, 156 Ga. 1, and Central of Georgia Railway Co. v. Wright, 156 Ga. 13. In the first of these cases this court held: “The proper county authorities may legally levy a tax not exceeding 100 per cent, of the State tax, to pay accumulated debts and current expenses of the county, without reference to any recommendation of the grand jury. Civil Code of 1910, § 507; Wright v. Southern Ry. Co., 146 Ga. 581 (5) (91 S. E. 681).” In the second of these cases the court made this ruling: “Under the Civil Code (1910), § 507, the proper county authorities can levy a tax of 100 per cent, of the State tax to pay current expenses of the county, but a levy to pay both accumulated debts and current expenses or a levy for either of these purposes must not exceed 100 per cent, of the State tax.” In all of the above-cited cases, except the first, the decisions were by full benches, and the rulings in the latter cases were all put upon the ruling in the case first cited. Thus in three full-bench decisions, the principle announced in Wright v. Southern Ry. Co., supra, was followed and approved. All of the Justices who concur in the ruling to which the writer excepts, except the present Chief Justice, joined in the rulings made in all of these cases; and the present Chief Justice concurred in the rulings made in the last two of these cases.
This ruling in the present case can not be differentiated from the rulings in the cases cited. The majority, or at least three of the Justices, cite section 507 of the Code to support the ruling-embraced in the fourth headnote. That section provides for the levy of a tax for the payment of accumulated debts and current expenses. We have held in the cases cited that a tax levied under this section to pay accumulated debts and current expenses can not exceed one hundred per cent, of the State tax. It takes a bold flight in judicial aeronautics, or a wonderful feat of judicial acrobatism, to hold that this court was right in holding, in the decisions cited, that this tax could not exceed one hundred per cent, of the State tax for the two purposes of paying accumulated debts and current expenses, and to hold in this case that under said section *43a tax exceeding one hundred per cent, of the State tax can be levied for one of these purposes, that is, the payment of accumulated debts." This seems to the writer to be illogical and thoroughly unsound. This is shown by the following syllogism: (1) Major premise. Under section 507, a tax not exceeding 100 per cent, of the State tax can be levied to pay accumulated debts and current expenses. (See cases cited.) (2) Minor premise. The tax which the majority hold the county is authorized to levy under this section is one for the payment of accumulated debts. (3) Conclusion. A tax for the payment of accumulated debts exceeding 100 per cent, of the State tax can be levied under this section to pay accumulated debts, without limitation. The conclusion does not follow from the premises, and is unsound.
Moreover, the decisions cited in support of this dissent, as has already been stated, were, with the exception of the first ease, by full benches. Under the constitution of this State they thus became binding, and can not be overruled or materially modified except with the concurrence of six Justices. Acts 1896, p. 42; 5 Park’s Code, § 6207. The ruling set out in said headnote purports to be one made by the majority of this court; but in fact it is not a ruling of the majority. The Chief Justice, Presiding Justice Beck, and Justice Atkinson agree to said ruling; but they do not constitute a majority of the court. Mr. Justice Hill holds that the question ruled is not involved in the case, and .for this reason does not join in this ruling. Mr. Justice Gilbert and the writer dissent from this ruling. For this reason said headnote and the corresponding division of the opinion should not go out as embodying a ruling made by the court. In this situation the alleged confusion existing in the decisions of this court will be confusion worse confounded.
I concur in the judgment of affirmance; but I do not put this concurrence upon the ruling from which I dissent.